                Case 2:20-cr-00112-JAM Document 59 Filed 07/29/21 Page 1 of 3


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorneys
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:20-CR-112-JAM
12                               Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           FINDINGS AND ORDER
14   SEVERO REYNA, and                                  DATE: August 3, 2021
     GREGORY TABAREZ,                                   TIME: 9:30 a.m.
15                                                      COURT: Hon. John A. Mendez
                                 Defendants.
16

17

18                                             STIPULATION

19         1.      By previous order, this matter was set for status on August 3, 2021.

20         2.      By this stipulation, defendants now move to continue the status conference until

21 November 9, 2021, and to exclude time between August 3, 2021, and November 9, 2021, under Local

22 Code T4.

23         3.      The parties agree and stipulate, and request that the Court find the following:

24                 a)     The government has represented that the discovery associated with this case

25         includes approximately 1731 pages, including investigative reports, audio and video recordings,

26         and other materials. All of this discovery has been either produced directly to counsel and/or

27         made available for inspection and copying.

28

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00112-JAM Document 59 Filed 07/29/21 Page 2 of 3


 1                  b)       Counsel for defendants desire additional time to review the discovery, conduct

 2          factual investigation and legal research, confer with their clients, and otherwise prepare for trial.

 3                  c)       Counsel for defendants believe that failure to grant the above-requested

 4          continuance would deny them the reasonable time necessary for effective preparation, taking into

 5          account the exercise of due diligence.

 6                  d)       The government does not object to the continuance.

 7                  e)       Based on the above-stated findings, the ends of justice served by continuing the

 8          case as requested outweigh the interest of the public and the defendant in a trial within the

 9          original date prescribed by the Speedy Trial Act.

10                  f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

11          et seq., within which trial must commence, the time period of August 3, 2021 to November 9,

12          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

13          T4] because it results from a continuance granted by the Court at defendant’s request on the basis

14          of the Court’s finding that the ends of justice served by taking such action outweigh the best

15          interest of the public and the defendant in a speedy trial.

16          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20
      Dated: July 28, 2021                                    PHILLIP A. TALBERT
21                                                            Acting United States Attorney
22
                                                              /s/ DAVID W. SPENCER
23                                                            DAVID W. SPENCER
                                                              Assistant United States Attorney
24

25
      Dated: July 28, 2021                                    /s/ Eduardo Garnica
26                                                            Eduardo Garnica
                                                              Counsel for Defendant
27                                                            SEVERO REYNA
28

      STIPULATION REGARDING EXCLUDABLE TIME               2
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:20-cr-00112-JAM Document 59 Filed 07/29/21 Page 3 of 3

     Dated: July 28, 2021                           /s/ Jennifer Mouzis
 1                                                  Jennifer Mouzis
                                                    Counsel for Defendant
 2                                                  GREGORY TABAREZ
 3

 4

 5

 6                                      FINDINGS AND ORDER
 7        IT IS SO FOUND AND ORDERED this 28th day of July, 2021.
 8
                                               /s/ John A. Mendez
 9
                                               THE HONORABLE JOHN A. MENDEZ
10                                             UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      3
     PERIODS UNDER SPEEDY TRIAL ACT
